Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing AMENDMENT TO PARTICIPATION AGREEMENT AMONG T. ROWE PRICE EQUITY SERIES, INC., T. ROWE PRICE INVESTMENT SERVICES, INC., AND NATIONAL LIFE INSURANCE COMPANY WHEREAS, National Life Insurance Company, T. Rowe Price Equity Series, Inc., and T. Rowe Price Investment Services, Inc. entered into a Participation Agreement effective May 1, 2004 ("Participation Agreement"); and WHEREAS, the parties desire to amend the Participation Agreement by mutual written agreement; and WHEREAS, the parties desire to amend the Partic:ipation Agreement to add the Investor Select and Variable Universal Life Contracts to the Contract~ fl;1hded by the Separate Account listed in Schedule A; and WHEREAS, the parties desire to amend the Participation Agreement to add the T. Rowe Price Personal Strategy Balanced Portfolio to the Designated Portfolios listed in Schedule A. NOW THEREFORE, the parties do hereby agree: 1. Schedule A is hereby replaced with the attached Schedule A effective September 5,2008. All terms and conditions of the Participation Agreement and Schedules thereto shall continue in full force and effect except as amended herein. IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to the Participation Agreement to be executed in its name and on its behalf by its duly authorized representative. COMPANY: NATIONAL LIFE INSURANCE COMPANY By its authorized officer By: /s/ Elizabeth H. MacGowan Name: /s/ Elizabeth H. MacGowan Title: Vice President Product Development Date: 9/24/08 1 FUND: T. ROWE PRICE Equity Series Inc. Name: David Oestreicher Title: Vice President Date: 9/17/08 TOWE PRICE INVESTMENT SERVICES, INC. By its authorized officer UNDERWRITER: Name: Darrell N. Braman Title: Vice President Date: 9/16/08 2 SCHEDULE A Name of Separate Account and Contracts Funded by Date Established by Board of Directors Separate Account Designated Portfolios National Variable Life Insurance Account VariTrak Variable T. Rowe Price Equity Series, Inc (established February 1, 1985) Universal Life - T. Rowe Price Blue Chip Insurance, Growth Portfolio Sentinel Estate - T. Rowe Price Equity Provider Survivorship Income Portfolio Variable Life - T. Rowe Price Health Insurance, Sciences Portfolio Sentinel Benefit - T. Rowe Price Personal Provider Variable Strategy Balanced Universal Life Portfolio Insurance Investor Select, Variable Universal Life National Variable Annuity Account II Sentinel Advantage (established November 1, 1996) Variable Annuity
